DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/782,147 application filed February 5, 2020, which is is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, “performing solvent dewaxing” has been interpreted as requiring a filter and associated components as disclosed in paragraph 0018 of the instant specification [“FIG. 1 shows an example of a filter and associated components for performing solvent dewaxing”].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 10-11, and 21 recite “an amount of the first solvent in the dewaxing solvent being beyond a miscibility point at the filtration temperature” or a recitation that is similar.  However, being beyond a miscibility point at the filtration temperature could mean two different things.  First, it may mean that the solvent/oil miscibility temperature is below the filtration temperature.  For example, West (US 4,444,648) discloses “[w]hen used in combination with such conventional dewaxing solvents [i.e., “ketones of from 3 to 6 carbon atoms such as acetone, dimethyl ketone, methylethyl ketone, methylpropyl ketone, methylisobutyl ketone (depending upon the feed stock, MIBK can function as an anti-solvent), etc., halogenated hydrocarbons which act as anti-solvents such as ethylene dichloride, etc., and mixtures of such conventional dewaxing solvents” – Examiner’s insertion], the methyl tertiary butyl ether should be present in a ratio which lowers the solvent/oil miscibility temperature to a temperature below the expected filtration temperature for a miscible operation. The conventional dewaxing solvent which may be mixed with the MTBE should be an anti-solvent, i.e. low oil solubility since MTBE behaves as a pro-solvent. It is common when employing solvent pairs or combinations of solvents in dewaxing application to use an anti-solvent in combination with a pro-solvent to achieve the proper balance of oil dilution, wax solubility and wax insolubility to facilitate wax separation” [column 3, lines 16-38].  Second, it may mean that the solvent/oil miscibility temperature is above the filtration temperature.  For example, Eagen et al (US 3,681,230) disclsoses “[i]t is critical in this invention that the mixed solvent ratio be so chosen at each point of solvent injection that the oil and solvent are at first completely miscible until a specific temperature above a predetermined temperature set for the last stage is reached at which the oil and solvent are immiscible. The [immiscible] mixture is withdrawn from the tower and passed to the separation means” [column 2, line 66 to column 3, line 4].  The recitation of “beyond a miscibility point” is not clear as to which of the two interpretations is required.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-11, 15-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagen et al (US 3,681,230).
Eagen et al discloses a method for the immiscible filtration of dilution chilled waxy oils, which method comprises pre-chilling a “solvent mixture…to a temperature sufficient to permit cooling of the [waxy] oil to the desired temperature. It will be apparent to those skilled in the art that the exact temperature employed will depend upon the amount of oil to be cooled and the amount of solvent to be added to the oil; i.e. the degree of dilution which is sought during the filtration step. The prechilled solvent is added incrementally along the height of the coohng tower so as to maintain a chilling rate below about 8o F./minute and preferably between 1 to about 5o F./minute. In general, the amount of solvent added will be sufficient to provide a liquid/solid weight ratio between the range of 1/1 and 20/1 at the dewaxing temperature and a solvent/oil volume ratio between 1.5/1 and 5/1. A mixture of MEK and MIBK becomes immiscible with the oil near the tower outlet temperature. Since the oil/solvent mixture reaches the filtering temperature in the last stage…this means that the oil/solvent mixture will be miscible in all stages except near the last, i.e. near the top or bottom of the tower, depending on whether downflow or upflow is used” [column 4, lines 39-60].  Eagen et al further discloses “[t]he oil-solvent mixture leaves the bottom of the an immiscible mixture of oil and solvent containing precipitated wax. The mixture passes through line 14 to a separating means 15 which is preferably a rotary vacuum filter. The wax-solvent is passed through line 16 to a liquid-liquid separating means 19 which is preferably distillation” column 6, lines 4-10].
With respect to claims 10 and 11, applicant is reminded that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235].  In the instant case, Eagen et al discloses “[b]y operating under such immiscible conditions the filter rate and dewaxed oil yield of high viscosity oils can be obtained at the same level as those obtained when processing lower molecular weight lube distillates under miscible conditions” [column 2, lines 56-61].  Therefore, it appears that the degree of immiscibility (e.g., the vol % beyond the miscibility point) may affect filter rate and oil yield.
With respect to claim 16, since Eagen et al teaches “the oil/solvent mixture will be miscible in all stages except near the last,” a miscibility curve would have been obvious to one of ordinary skill in the art.
With respect to claims 18-20, since the process of Eagen et al is the same as or similar to the claimed process, it is expected, absent evidence to the contrary, that the physical properties of the dewaxed oil product of the reference is the same as or similar to the dewaxed oil in the aforesaid claims.
Claims 2-6 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagen et al (US 3,681,230) as evidenced by Watts et al (US 4,088,565).
Eagen et al does not explicitly disclose how a rotary vacuum filter operates during solvent dewaxing.  
However, Watts et al, which is concerned with solvent dewaxing with rotary vacuum filters, discloses “wax-oil-solvent mixture, at the selected separation temperature obtained in mixing zone 8, flows via line 9 to solid-liquid separation zone 10 wherein wax crystals are separated from oil-solvent solution. Solid-liquid separation may be accomplished by solid-liquid separation methods known in the art, such as gravity settling, centrifugal separation, filtration, etc. Preferably, and commonly practiced in commerical processes, wax is separated from oil-solvent solutions by vacuum filtration. That is, wax-oil solvent mixture at the separation temperature flows into a holding tank of a rotary vacuum filter having a rotating Oil-solvent solution is pulled through the filter cloth by an imposed vacuum, and wax accumulates upon the cloth as a filter cake. As the drum rotates out of the holding tank, additional oil-solvent solution entrained in the filter cake is pulled through the cloth, and commonly wash solvent is sprayed upon the filter cake to displace additional oil. Wash solvent, which may be the same…[as] the dewaxing solvent, is likewise pulled through the filter cloth by vacuum action, carrying dissolved oil with it. After the solvent wash, air may be drawn through the wax filter cake for evaporating residual wash solvent, thereby drying the wax cake. At the end of the filter cycle, the wax cake is removed from the filter cloth by a blast of pressurized air, or a scraper such as a doctor knife, and the rotating drum carries the filter cloth into the holding tank for contact with additional wax-oil-solvent mixture” [column 7, lines 32-61].  The oil-solvent solution corresponds to the first portion of the dewaxed oil in instant claim 2 and the filter cake corresponds to the wax cake.  The wash solvent carrying dissolved oil corresponds to the wash portion.  Note that Watts et al discloses similar or the same solvents as Eagen et al [see, e.g., column 4, lines 55-62] in similar proportions [see column 4, line 63 to column 4, line 11].
Therefore, at the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to operate the rotary vacuum filter of Eagen et al according to the method of Watts et al because the teaching of Watts et al simply discloses “the inferences which one skilled in the art would reasonably be expected to draw” [In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344] from Eagen et al concerning the operation of the rotary vacuum filter.  Therefore, the invention as a whole would have been prima facie obvious.
With respect to claim 3, note the disclosure of “[w]ash solvent is likewise pulled through the filter cloth by vacuum action, carrying dissolved oil with it.”  The carrying corresponds to the dewaxing solvent being miscible with the feedstock at the wash temperature.
With respect to claims 4 and 23, since Watts et al discloses the aforesaid carrying step and said step implies a wash temperature in which dissolved oil is carried with the wash solvent, it would have been obvious to one of ordinary skill in the art to wash the wax at a wash temperatures that would maximize oil 
With respect to claim 5, applicant is reminded that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” [In re Harza, 274 F.2d 669, 124 USPQ 378].  Likewise, it has been held that repetition of a known process until success is achieved is one of the “inferences and creative steps that a person of ordinary skill would employ” [Perfect Web Technologies Inc. v InfoUSA Inc., 92 USPQ2d 1849].  A second filter stage is either a duplication of parts or a repetition of a known process.
With respect to claim 6, since Watts et al discloses the aforesaid carrying step and said step implies a wash temperature in which dissolved oil is carried with the wash solvent, it would have been obvious to one of ordinary skill in the art to wash the wax at one or more wash temperatures that would maximize oil recovery.
Claims 12-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagen et al (US 3,681,230) in view of Briens et al (US 4,451,353).
Eagen et al does not appear to disclose a dewaxing aid.
However, Briens et al, which is concerned with solvent dewaxing, discloses “dewaxing waxy hydrocarbon oils using a dewaxing aid, which dewaxing aid comprises a mixture of (A) poly alkyl acrylate having alkyl group side chain length of from 10-26 (preferably with a preponderance of C16+) carbon atoms in the alkyl group (excluding branching) and (B) an n-alkyl methacrylate polymer having alkyl group side chain length of from 10-20 carbon atoms” [column 1, lines 9-15].  Said aid is used with solvents such as “ketones having from 3 to 6 carbon atoms, such as acetone, dimethyl ketone, methyl ethyl ketone, methyl propyl ketone and methyl isobutyl ketone and mixture thereof, aromatic hydrocarbons such as benzene, xylene or toluene, mixtures of ketones with aromatic hydrocarbons such as methyl ethyl ketone/toluene or methyl isobutyl ketone/toluene. Also useful are halogenated hydrocarbons such as methylene chloride. Further, N-alkylpyrrolidones such as N-methyl-pyrrolidone and N-ethyl-pyrrolidone may be used as the dewaxing solvent. Solvents which may be especially preferred for practicing the process of the present MEK/MIBK mixture” [column 4, line 67 to column 5, line 2].  More particularly, “[t]he polyalkyl methacrylate used as component B has from 10-20 carbon atoms in the alkyl group side chain (excluding branching), preferably 12 to 18 carbon atoms and is typically the polymer of the ester of a 10-20 carbon atom substantially linear aliphatic alcohol with methacrylic acid” [column 3, lines 58-63].  Note that the concentration of dewaxing aid may be 0.025 to 0.1 wt % [see Table 1], which concentrations, absent evidence to the contrary, are assumed to be similar in vol % [i.e., the specific gravity of said polyalkyl methacrylate is assumed to be near unity; e.g., polymethyl methacrylate has a specific gravity ranging from 1.12 to 1.17].
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the process of Eagen et al with the dewaxing aid of Briens et al because the latter “results in increased separation rates as compared to using no aid at all” [column 1, lines 56-58].  Therefore, the invention as a whole would have been prima facie obvious.
With respect to claim 17, it is well known in the art that “[t]he optimum amount of dewaxing solvent employed is, of course, determined by the wax content of the oil, viscosity, pretreatment and dewaxing conditions” [see last sentence of column 5].  Therefore, a miscibility curve based on the feedstock would have been obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
March 13, 2021